ACCEPTED
                                                                                          03-15-00232-CR

                   C                                    C                                         7851796
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/16/2015 4:37:26 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                 03-15-00232-CR

 ALICIA NICOLE PEREZ,                    §          IN THE          FILED IN
     Appellant                           §                   3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
 VS.                                     §          THIRI~ COURT
                                                             11/16/2015 4:37:26 PM
                                         §                       JEFFREY D. KYLE
 STATE OF TEXAS,                         §          OF APPEALS        Clerk
   Appellee

                 MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Susan Schoon, Movant and attorney of record for Appellant,

Alicia Perez and brings this Motion to Withdraw as Counsel and in support thereof

shows:

      1.    Movant was appointed by the Court to represent Alicia Perez in the
            appeal of this cause

      2.    Appellant, Alicia Perez, was convicted of possession of a controlled
            substance and sentenced to a probated sentence of four years.

      3.    Movant is unable to raise any arguable issues for appeal, and has filed
            an Anders brief in this cause.

     4.     There are currently no pending deadlines.

     5.    A copy of this motion, as well as a letter informing Appellant of 1)
           her right to file apro se response; 2) her right to access the appellate
           record; and 3) her right to file a petition for discretionary review
           should the appeal be deemed frivolous have been mailed by certified
           mail to Appellant. A Motion for Pro Se Access to the Appellate
           Record was also sent to appellant at her last known address:
           3438 Country View
           Cibolo, TX 78108
                     C                                  C
A copy of the letter is attached to this motion.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

allow Susan Schoon to withdraw as counsel for Alicia Perez and from any further

representation of Alicia Perez in this cause.


                                        Respectfully submitted,

                                        Schoon Law Firm, P.C.
                                        200 N. Seguin Avenue
                                        New Braunfels, Texas 78130
                                        Tel: (830) 627-0044
                                        Fax: (830) 620-5657
                                        susan~schoon1a~gfj~m.com
                                        By:__________________________
                                           Susan Schoon
                                           State Bar No. 24046803
                                           Attorney for Appellant


                         CERTIFICATE OF SERVICE

      This is to certif~y that on November 12. 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney’s Office, Comal

County, Texas by email to ~


                                       Susan Schoon
                        C                                  C
                       ~çcHooN LAW ]FIIRM, IRC.


                                    November 12, 2015

 Ms. Alicia Perez
 3438 Country View
 Cibolo, Texas 78108


 Dear Ms. Perez:

          Enclosed please find my motion to withdraw from representing you on

appeal, along with the brief I filed with the 3~ Court of Appeals in Austin. I regret

that I could not identify any grounds for reversal in your case. My brief explains

this to the Court of Appeals, and if they agree, Twill be allowed to withdraw from

the case.

          Most importantly, this letter is to notify you of the following important

rights:

          1.   You have the right to file apro se (this means you represent yoursel~
               response to the brief and file it with the Third Court of Appeals. If
               you choose to do so, your response will be due within 30 days.

      2.       You have the right to review the record in order to prepare your
               response. Tf you wish to do so, you must file a motion forpro se
               access to the appellate record with the Third Court of Appeals. For
               your convenience, I have enclosed such a motion. You must sign and
               date the motion, and forward it to the Third Court of Appeals within
               ten (10) days from the date of this letter.




                                200 N. Seguin Avenue
                              New Braunfels, Texas 78130
                                Phone: (830) 627-0044
                                  Fax: (830) 620-5657
                     C                               C
             THIRD COURT OF APPEALS
             P.O. Box 12547
             Austin, Texas 78711

       3.    You have the right to file a Petition for Discretionary Review (PDR)
             with the Court of Criminal Appeals should the Third Court of Appeals
             declare your appeal frivolous.

             TEXAS COURT OF CRIMiNAL APPEALS
             P.O. Box 12308
             Austin, Texas 78711


I wish you the best of luck.



                                           Respectfully,



                                           Susan Schoon,
                                           Attorney
                       C’                                  C
                                     03-15-00232-CR

  ALICIA NICOLE PEREZ,                          §      IN THE
      Appellant                                 §
  VS.                                           §      TifiRD COURT
                                                §
  STATE OF TEXAS,                               §      OF APPEALS
    Appellee

      MOTION FOR PRO SE ACCESS TO THE APPELLATE RECORD


 TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Alicia Perez, Appellant in the above-styled and numbered

 cause, and moves this Honorable Court to allow herpro se access to the appellate

record, and for good cause shows the following:

                                            I.

       Appellant is indigent, and Susan Schoon was appointed by the trial court to

represent Appellant for purposes of her appeal.

                                           II.

       Susan Schoon has provided Appellant with a copy of the Anders brief filed

in this cause, indicating that she is unable to identi~’ any meritorious points of

error to raise. In order to determine whether to file a response, Appellant requests

access to the appellate record in this cause.
                     C                                      C
                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

allow her pro se access to the appellate record in this cause.


                                                     Respectfhlly Submitted:


                                                     Alicia Perez, Appellant


                                                     Date
                                                                                               ACCEPTED
                                                                                           03-15-00232-CR
                                                                                                   7851796
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/16/2015 4:37:26 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                  NO. 03-15-00232-CR


 ALICIA NICHOLE PEREZ                       §        IN THE COURT OF APPEALS
                                            §
 v.                                         §         THIRD JUDICIAL DISTRICT
                                            §
 THE STATE OF TEXAS                         §        SITTING AT AUSTIN, TEXAS



                           CERTIFICATE OF COUNSEL

          In compliance with the requirements of Antlers v. Caflf’ornia, 386 U.S. 378

(1967), I, Susan Schoon, court-appointed counsel for appellant, Alicia Nichole

Perez, in the above-referenced appeal, do hereby verify, in writing, to the Court that

I have:

1.    notified appellant that I filed a motion to withdraw as counsel with an
      accompanying Antlers brief, and provided a copy of each to appellant;

2.    informed appellant of her right to file a pro se response identifying what she
      believes to be meritorious grounds to be raised in her appeal, should she so
      desire;

3.    advised appellant of her right to review the appellate record, should she wish
      to do so, preparatory to filing that response;

4.     explained the process for obtaining the appellate record, provided a Motion
      for Pro Se Access to the Appellate Record lacking only appellant’s signature
       and the date, and provided the mailing address for this Court; and

5.    informed appellant of her right to seek discretionary review pro se should this
      Court declare her appeal frivolous.
Respectfully submitted,




Attorney